Title: To George Washington from William Stephens Smith, 22 April 1781
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Philadelphia April 22d 1781
                        
                        After having recovered from a very severe fever, which attack’d me on my passage from Annapolis to the Head
                            of Elk, and confined me to my bed at the last mentioned place, for ten day’s. I arrived in this City the night before
                            last, rendered very weak by the violence of the disorder tho’ at present recovering fast.
                        When the Marquis received your Excellency’s Orders for his present movement, he communicated them to me,
                            & after some conversation upon the subject asked me what line of conduct I ment to adopt, I told him that as the
                            importance of my station ceased to exist when the expedition against Portsmouth failed, I flattered myself that it could
                            not be your Excellency’s intention that I should continue as adjutant to three Regiments, &
                            therefore presumd as I had no command in the Corps that my remaining behind untill your Excellency’s
                            pleasure should be known on the subject, could not meet with your disapprobation. He therefore advised me upon my recovery
                            to repair to this place & here wait Your Excellency’s orders, whereby I might regulate my
                            future conduct, at the same time assuring me that he would forward letters to Head Quarters upon the
                            subject, in which he would mention that the movement of the Corps not being pleasing to Colo. Vose, as he immagined his
                            presence would be absolutely necessary with his Regiment, that if your Excellency would honour me with the command
                            & permit Colo. Vose to bend his Attention to the formation of his own Regiment, it might prove
                            agreable to all parties.
                        Flattered with these assurances & the prospect of a Command I here wait to be made acquainted with
                            your Excellencys determination upon this subject, and notwithstanding a southern Climate does not seem to tally with my
                            constitution, I shall with pleasure proceed in what ever line your Excellency may think proper to point out. With the
                            utmost respect I remain Your Excellency’s Most Obliged & Very Humble Servt
                        
                            Wm S. Smith Lt Colo.
                            
                        
                        
                            N.B. A Letter directed to me at the City tavern where I lodge will probably meet with a safe
                                consequence.
                        

                    